Name: 2007/816/EC: Commission Decision of 10 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Poland (notified under document number C(2007) 6359) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural policy;  agricultural activity;  international trade
 Date Published: 2007-12-12

 12.12.2007 EN Official Journal of the European Union L 326/32 COMMISSION DECISION of 10 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Poland (notified under document number C(2007) 6359) (Text with EEA relevance) (2007/816/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (3) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following outbreaks of highly pathogenic avian influenza of H5N1 subtype in the United Kingdom, Romania and Poland, Decision 2006/415/EC was last amended by Decision 2007/785/EC of 3 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in those Member States. (3) As a further outbreak of the disease has occurred in Poland outside the restricted area, the delineation of the area under restriction and the duration of the measures should be modified to take account of the epidemiological situation. (4) Decision 2006/415/EC should therefore be amended accordingly. (5) The measures provided for in this Decision should be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is amended in accordance with the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33), as corrected by OJ L 195, 2.6.2004, p. 12. (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/785/EC (OJ L 316, 4.12.2007, p. 62). ANNEX The Annex to Decision 2006/415/EC is amended as follows: 1. The following text replaces the entry for Poland in Part A: ISO Country Code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Protection zone: Municipality of BrudzeÃ  DuÃ ¼y: GÃ Ã ³wina GorzechÃ ³wko Gorzechowo MyÃ liborzyce Rembielin Rokicie SiecieÃ  SiecieÃ  Rumunki Strupczewo DuÃ ¼e Uniejewo WiÃcÃ awice Municipality of Nowy DuninÃ ³w: Karolewo Nowa WieÃ  Nowy DuninÃ ³w 9.1.2008 MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Protection zone: Municipality of BieÃ ¼uÃ : BieÃ ¼uÃ  DÃ ºwierzno Karniszyn Karniszyn Parcele Kobyla Ã Ã ka Kocewo MyÃ lin SadÃ owo SadÃ owo Parcele Strzeszewo KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 Protection zone: Municipality of WÃ ocÃ awek: Skoki DuÃ ¼e Skoki MaÃ e MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Surveillance zone: Municipality of BrudzeÃ  DuÃ ¼y: BÃ dkowo BÃ dkowo Jeziorne BÃ dkowo KoÃ cielne BÃ dkowo Podlasie BÃ dkowo Rochny Biskupice BrudzeÃ  DuÃ ¼y BrudzeÃ  MaÃ y Cegielnia Cierszewo Izabelin Janoszyce Karwosieki Cholewice KÃ obukowo KrzyÃ ¼anowo Lasotki Murzynowo Noskowice ParzeÃ  ParzeÃ  JanÃ ³wek Patrze Radotki Robertowo SikÃ ³rz Sobowo SuchodÃ ³Ã  Turza MaÃ a Turza Wielka Wincentowo Winnica ZdziÃbÃ ³rz Ã »erniki Municipality of Stara BiaÃ a: Brwilno GÃ ³rne Kobierniki Kowalewko Ludwikowo MaÃ kowo Maszewo DuÃ ¼e Srebrna Ulaszewo Wyszyna Municipality of Nowy DuninÃ ³w: Brwilno Dolne Brzezinna GÃ ³ra DuninÃ ³w DuÃ ¼y Grodziska JeÃ ¼owo Kamion Kobyla GÃ ³ra Ã rodoÃ  Stary DuninÃ ³w Studzianka Wola BrwileÃ ska MAZOWIECKIE VOIVODSHIP 01400 SIERPECKI 01427 Surveillance zone: Municipality of Mochowo: BÃdorzyn Grodnia Ã ukoszyn Ã ukoszyno Biki Municipality of RoÃ ciszewo: Lipniki OstrÃ ³w Polik Rzeszotary Nowe Rzeszotary Zawady WrzeÃ nia Municipality of Zawidz: Jaworowo Kolonia Jaworowo KÃ Ã ³dÃ º Jaworowo Lipa Jaworowo PrÃ ³chniatka MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Surveillance zone: Municipality of BieÃ ¼uÃ : Adamowo Bielawy GoÃ uskie DÃ brÃ ³wki GoÃ uszyn Mak MaÃ ocin PeÃ ki Pozga SÃ awÃcin StanisÃ awowo Stawiszyn Ã aziska Stawiszyn Zwalewo Trzaski Wilewo WÃ adysÃ awowo Municipality of Ã »uromin: BÃdzymin Chamsk DÃbsk Franciszkowo Kruszewo MÃ udzyno Olszew Poniatowo Ã »uromin Municipality of Lutocin: Chromakowo ElÃ ¼biecin Felcyn Jonne Lutocin Mojnowo Nowy Przeradz ObrÃb Parlin Przeradz MaÃ y Przeradz Wielki Seroki SwojÃcin Zimolza Municipality of SiemiÃ tkowo: Antoniewo Dzieczewo Nowa WieÃ  Nowopole Siciarz SokoÃ owy KÃ t MAZOWIECKIE VOIVODSHIP 01400 MÃ AWSKI 01413 Municipality of RadzanÃ ³w: Zgliczyn Glinki Zgliczyn KoÃ cielny Zgliczyn Witowy KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 Surveillance zone: Municipality of WÃ ocÃ awek: DÃ b MaÃ y DÃ b Polski DÃ b Wielki Dobiegniewo Jazy KUJAWSKO-POMORSKIE VOIVODSHIP 00400 LIPNOWSKI 00408 Municipality of DobrzyÃ  nad WisÃ Ã : Chalin Chudzewo DobrzyÃ  Nad WisÃ Ã Kamienica Ã agiewniki Lenie Wielkie MichaÃ kowo MokÃ ³wko Mokowo PÃ omiany Ruszkowo Wierznica Wierzniczka Municipality of TÃ uchowo: Trzcianka 2. The following text replaces the entry for Poland in Part B: ISO Country Code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Municipalities of: Bielsk BodzanÃ ³w BrudzeÃ  DuÃ ¼y Bulkowo Drobin GÃ bin Ã Ã ck MaÃ a WieÃ  Nowy DuninÃ ³w Radzanowo SÃ ubice SÃ upno Stara BiaÃ a StaroÃ ºreby WyszogrÃ ³d 9.1.2008 MAZOWIECKIE VOIVODSHIP 01400 PÃ OCK 01462 MAZOWIECKIE VOIVODSHIP 01400 PLOÃ SKI 01420 Municipality of RaciÃ Ã ¼ MAZOWIECKIE VOIVODSHIP 01400 CIECHANOWSKI 01402 Municipality of Glinojeck MAZOWIECKIE VOIVODSHIP 01400 MÃ AWSKI 01413 Municipality of Lipowiec KoÃ cielny: WiÃ niewo Strzegowo SzreÃ sk RadzanÃ ³w (areas other than listed in Area A) MAZOWIECKIE VOIVODSHIP 01400 GOSTYNIÃ SKI 01404 Municipalities of: Gostynin Pacyna Sanniki Szczawin KoÃ cielny MAZOWIECKIE VOIVODSHIP 01400 SIERPECKI 01427 Municipalities of: Gozdowo Mochowo RoÃ ciszewo (areas other than listed in Area A) Sierpc Sierpc city Szczutowo Zawidz KoÃ cielny (areas other than listed in Area A) MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Municipalities of: Lubowidz Kuczbork Osada Lutocin (areas other than listed in Area A) SiemiÃ tkowo (areas other than listed in Area A) KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 Municipalities of: Baruchowo Boniewo BrzeÃ Ã  Kujawski ChoceÃ  Chodecz Fabianki Izbica Kujawska Kowal Lubanie LubieÃ  Kujawski Lubraniec WÃ ocÃ awek KUJAWSKO-POMORSKIE VOIVODSHIP 00400 LIPNOWSKI 00408 Municipalities of: Bobrowniki Chrostkowo DobrzyÃ  nad WisÃ Ã KikÃ ³Ã  Lipno SkÃpe TÃ uchowo Wielgie KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWEK 00464 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 BRODNICKI 00402 Municipalities of: GÃ ³rzno Ã wiedziebnia KUJAWSKO-POMORSKIE VOIVODSHIP 00400 RYPIÃ SKI 00412 Municipalities of: Rogowo Rypin Skrwilno WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 DZIAÃ DOWSKI 02803 Municipalities of: DziaÃ dowo DziaÃ dowo city IÃ owo - Osada Lidzbark PÃ oÃ nica